t c summary opinion united_states tax_court douglas a schmuecker petitioner v commissioner of internal revenue respondent docket no 20483-05s filed date douglas a schmuecker pro_se j anthony hoefer for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined the following deficiencies in petitioner’s federal income taxes year deficiency dollar_figure big_number big_number the issue for decision is whether petitioner’s horse-racing business constituted a passive_activity under sec_469 background the parties have stipulated some facts which are so found when he petitioned the court petitioner resided in nebraska during the years at issue petitioner worked about hours a week as a commissioned salesman for a trailer dealership from this employment he earned these commissions year commission dollar_figure big_number big_number in petitioner got involved in horse racing during the years at issue he owned or co-owned five or six racehorses they were not always the same horses sometimes he would acquire a horse by winning a claiming race sometimes one of his horses would be claimed by someone else and he would reinvest in another horse because of the expense involved petitioner generally owned no more than three horses outright at any time the other horses he co-owned typically usually with his primary horse trainer marv johnson marv johnson kept all or most of these horses along with or others at his ranch which was distant from petitioner’s residence marv johnson and his staff provided all necessary services for taking care of the horses such as feeding grooming and training them they decided when the horses were ready to race decided on the races to enter either on their own or in consultation with petitioner and hauled the horses from meet to meet petitioner paid a fee for these services according to petitioner’s statement he was not required to do anything as far as services in his horse-racing business in fact he had no firsthand experience in training horses and did not even ride horses before acquiring racehorses his only previous experience in horse racing consisted of going to races with his father petitioner did not contemporaneously maintain logs of time spent on his horse-racing business on schedules c profit or loss from business of his federal_income_tax returns as originally filed petitioner claimed these losses from his horse-racing business gross_income less expenses net_loss dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number petitioner used these claimed losses to offset other income principally his commissions from the trailer distributorship in the notice_of_deficiency respondent disallowed petitioner’s claimed horse-racing losses as being attributable to a passive_activity discussion sec_469 limits the deductibility of losses from certain passive activities of individual taxpayers disallowed passive losses generally may be carried over to the next year sec_469 generally a passive_activity is a trade_or_business in which the taxpayer does not materially participate sec_469 material_participation is defined generally as regular continuous and substantial involvement in the business operations sec_469 respondent concedes that petitioner was in the business of horse racing and that the claimed expenses were ordinary and necessary business_expenses respondent contends however that although petitioner’ sec_2001 return which is in evidence reported a horse-racing loss of only dollar_figure the notice_of_deficiency disallowed a horse-racing loss of dollar_figure for respondent asserts and petitioner does not dispute that the additional_amount resulted from additional horse-racing expenses that petitioner claimed on an amended return which is not in evidence petitioner did not materially participate in his horse-racing business petitioner claims that he did the burden_of_proof is upon petitioner see rule a the regulations identify these seven situations in which an individual will be treated as materially participating in an activity the individual participates in the activity for more than hours during such year the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity within the meaning of paragraph c of this section for the taxable_year and the individual’s aggregate participation in all significant participation activities during such year exceeds hours the individual materially participated in the activity determined without regard to this paragraph a for any five taxable years whether or not consecutive during the ten taxable years that immediately precede the taxable_year petitioner has not claimed or shown that he meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to his tax_liability in particular as discussed in more detail infra petitioner has not introduced credible_evidence to show the time he spent in his horse-racing business as required by sec_7491 the activity is a personal_service_activity within the meaning of paragraph d of this section and the individual materially participated in the activity for any three taxable years whether or not consecutive preceding the taxable_year or based on all of the facts and circumstances taking into account the rules in paragraph b of this section the individual participates in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs fed reg date the regulations also provide that the last-described facts_and_circumstances_test requires that the individual’s participation in the activity exceed hours during the taxable_year sec_1_469-5t temporary income_tax regs fed reg date petitioner does not contend and the record does not suggest that he meets the second third fourth or sixth test described above apparently trying to meet the quantitative requirements of the first or seventh test petitioner testified vaguely that he would say he spent hours a year in his horse-racing business he testified that about half those hours he spent on the internet researching horses to purchase the other hours he testified were spent going to the races reading the racing form visiting with people going to horse sales watching live races going to the farm in the spring and fall to check on horses on brief petitioner has increased his estimates to include to hours per day online and hours per year plus in travel time petitioner has failed to substantiate his vague and inconstant time estimates although the regulations permit a taxpayer to establish the extent of his participation by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date a postevent ballpark guesstimate does not suffice see lee v commissioner tcmemo_2006_193 bailey v commissioner tcmemo_2001_296 carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 petitioner has provided us nothing more because petitioner has failed to substantiate the time spent in his horse-racing business he cannot qualify under either the first or seventh test there are also other obstacles to petitioner’s reliance on the seventh facts_and_circumstances_test since petitioner admits that he had no hands-on participation with the horses any participation he had is best characterized we believe as a management function under the facts_and_circumstances_test however services that a taxpayer performs in managing an activity are not taken into account if another person is compensated to perform management services or another person performs management services that exceed in hours those performed by the taxpayer sec_1 5t b ii temporary income_tax regs fed reg date petitioner compensated his trainers to perform management services especially taking into account that marv johnson co-owned some of the horses with petitioner and took care of most if not all of the horses at his ranch and that petitioner had no meaningful background experience with horses or horse training we believe that marv johnson’s hours of management services exceeded petitioner’s consequently even apart from his failure to substantiate his hours petitioner cannot rely on the facts_and_circumstances_test of sec_1_469-5t temporary income_tax regs supra petitioner seeks to qualify under the fifth test described above asserting that from to he materially participated in his horse-racing business he contends that respondent has never challenged his material_participation for these earlier years there is no evidence in the record to support this contention but even if we were to assume for the sake of argument that respondent raised no objection to petitioner’s claims of material_participation for the earlier years this circumstance would not preclude respondent from raising such an objection for later years see 713_f2d_347 8th cir affg tcmemo_1982_451 584_f2d_322 9th cir in any event there is no evidence to establish exactly what petitioner’s significant activities in his horse- racing business might have been in the preceding years or to establish that they were substantially the same as those for the years at issue as the regulations require see sec_1 j income_tax regs in sum on the basis of the record before us we conclude and hold that petitioner has failed to establish that he materially participated in his horse-racing business to reflect the foregoing decision will be entered for respondent
